Exhibit 10.1

Execution Version

GOLDMAN SACHS BANK USA

GOLDMAN SACHS LENDING PARTNERS LLC

200 West Street

New York, New York 10282-2198

PERSONAL AND CONFIDENTIAL

April 29, 2012

Hologic, Inc.

35 Crosby Drive

Bedford, MA 01730

Attention: Glenn P. Muir, Executive Vice President, Finance and Administration

Commitment Letter

Ladies and Gentlemen:

Goldman Sachs Bank USA (“GS Bank”) and Goldman Sachs Lending Partners LLC (“GS
Lending Partners” and, together with GS Bank, “Goldman Sachs”) are pleased to
confirm the arrangements under which (i) GS Bank is exclusively authorized by
Hologic, Inc. (the “Company” or “you”) to act as sole lead arranger, sole
bookrunner and sole syndication agent in connection with, (ii) GS Bank is
exclusively authorized by the Company to act as administrative agent in
connection with, and (iii) each of GS Bank and GS Lending Partners commits to
provide the financing for, certain transactions described herein, in each case
on the terms and subject to the conditions set forth in this letter and the
attached Annexes A, B, C and D hereto (collectively, this “Commitment Letter”).

You have informed us that the Company intends to acquire (the “Acquisition”)
100% of the equity interests of Gen-Probe Incorporated (the “Acquired
Business”). You have also informed us that the Acquisition and related working
capital requirements of the Company after consummation of the Acquisition will
be financed from the following sources:

 

  •  

$1.0 billion under a senior secured Tranche A term loan facility (the “Tranche A
Term Facility”) having the terms set forth on Annex B;

 

  •  

$2.0 billion under a senior secured Tranche B term loan facility (the “Tranche B
Term Facility”; and, together with the Tranche A Term Facility, the “Term
Facilities”) having the terms set forth on Annex B;

 

  •  

$300 million under a senior secured revolving credit facility (the “Revolving
Facility”; and, together with the Term Facilities, the “Senior Facilities”)
having the terms set forth on Annex B;

 

  •  

the issuance by the Borrower (as defined in Annex B) of $500 million of high
yield securities (the “Notes”) pursuant to a registered public offering or
Rule 144A or other private placement (the “Notes Offering”) or, in the event
some or all of the Notes are not issued at the time the

 

1



--------------------------------------------------------------------------------

 

Acquisition is consummated, borrowings by the Borrower of unsecured senior
increasing rate bridge loans in an aggregate principal amount of $500 million
less the gross proceeds from the sale of Notes or other Permanent Debt (as
defined in the Fee Letter (as defined below)) issued prior to that time (the
“Bridge Loans”; and, together with the Senior Facilities, the “Facilities”)
having the terms set forth on Annex C; and

 

  •  

cash on the balance sheet of the Company and the Acquired Business.

 

1. Commitments; Titles and Roles.

GS Bank is pleased to confirm its agreement to act, and you hereby appoint GS
Bank to act, as sole lead arranger, sole bookrunner and sole syndication agent
in connection with the Facilities. GS Bank is pleased to confirm its agreement
to act, and you hereby appoint GS Bank to act, as administrative agent (the
“Administrative Agent”) for each of the Facilities. It is agreed that not later
than 21 calendar days following the date hereof you may appoint (x) up to two
additional financial institutions acceptable to you and us as joint lead
arrangers, bookrunners and syndication agents in connection with the Senior
Facilities (each, an “Additional Senior Facilities Agent”) and (y) additional
financial institutions acceptable to you and us as co-agents in connection with
the Bridge Loans (each, an “Additional Bridge Loan Agent” and, together with
each Additional Senior Facilities Agent, the “Additional Agents”); provided that
(a) Goldman Sachs (i) will have “lead left” placement in any and all marketing
materials or other documentation used in connection with the Senior Facilities
and shall hold the leading role and responsibilities conventionally associated
with such “lead left” placement and (ii) will be sole lead arranger, bookrunner
and syndication agent in connection with the Bridge Loans, including, in each
case, maintaining sole “physical books” in respect of the Facilities, (b) each
Additional Agent assumes the obligations of Goldman Sachs hereunder on terms
reasonably acceptable to Goldman Sachs and Goldman Sachs’ commitments hereunder
are reduced ratably by the aggregate amount of the commitments held by such
Additional Agents and (c) no more than 35% of the aggregate economics and
commitments are so allocated. You agree that, except as contemplated above, no
other arrangers, bookrunners, agents or co-agents, will be appointed, no other
titles will be awarded and no compensation (other than that expressly
contemplated by the Commitment Letter and the Fee Letter) will be paid to any
Lender (as defined below) in connection with the Facilities unless you and we
shall so agree.

In addition, (i) GS Bank is pleased to commit to provide the Company the full
$1.3 billion of the Tranche A Term Facility and the Revolving Facility and
(ii) GS Lending Partners is pleased to commit to provide the Company the full
$2.0 billion of the Tranche B Term Facility and the full $500 million of the
Bridge Loans, in each case on the terms and subject to the conditions contained
in this Commitment Letter and the Fee Letter (referred to below). Our fees for
our commitment and for services related to the Facilities are set forth in a
separate fee letter (the “Fee Letter”) entered into by the Company and Goldman
Sachs on the date hereof.

 

2. Conditions Precedent.

Goldman Sachs’ commitments and agreements are subject to there not having
occurred, since December 31, 2011, an Acquired Business Material Adverse Effect
(as defined below). Goldman Sachs’ commitments and agreements are also subject
to (x) the “Conditions Precedent to Initial Borrowings” in Annex B, the
“Conditions Precedent to Borrowing” in Annex C and the conditions precedent
listed on Annex D and (y) the execution and delivery of appropriate definitive
loan documents relating to the Facilities including, without limitation, a
credit agreement, a bridge loan agreement (if applicable), guarantees, security
agreements, pledge agreements, real property security agreements, opinions of
counsel and other related definitive documents (collectively, the “Loan
Documents”) that are substantially consistent with the terms set forth in this
Commitment Letter and are otherwise reasonably

 

2



--------------------------------------------------------------------------------

acceptable to Goldman Sachs and you. “Acquired Business Material Adverse Effect”
means any event, state of facts, circumstance, development, change, effect or
occurrence that is or could reasonably be expected to be materially adverse
(i) to the business, financial condition or results of operations of the
Acquired Business and its subsidiaries, taken as a whole, or (ii) to the ability
of the Acquired Business to timely, perform any of its obligations under the
Acquisition Agreement, other than in the case of clause (i) or (ii) above, any
event, state of facts, circumstance, development, change, effect or occurrence
resulting from (A) changes in general economic, regulatory or political
conditions or in the securities, credit or financial markets in general,
(B) general changes or developments in the business in which the Acquired
Business and its subsidiaries operate, including any changes in applicable law
affecting such business, including generally applicable rules, regulations and
administrative policies of the United States Food and Drug Administration (the
“FDA”), or published interpretations thereof, (C) the negotiation, execution,
announcement, existence or performance of the Acquisition Agreement or the
transactions contemplated thereby, including (x) any fees or expenses incurred
in connection therewith, and (y) the impact of the foregoing on relationships
with customers, suppliers, employees, and regulators, (D) the identity of the
Company or any of its affiliates as the acquiror of the Acquired Business,
(E) compliance with the terms of, or the taking of any action expressly required
to be taken by the Acquired Business pursuant to the Acquisition Agreement or
any other action consented to by the Company and the Arranger after the date
hereof, (F) any acts of terrorism or war or any natural disaster or
weather-related event, (G) changes in generally accepted accounting principles
or the interpretation thereof, (H) changes in the price or trading volume of the
common stock of the Acquired Business (provided that this clause (H) shall not
be construed as providing that the change, event, circumstance, development,
occurrence or state of facts giving rise to such change in price or trading
volume does not constitute or contribute to an Acquired Business Material
Adverse Effect), (I) any failure to meet internal or published projections,
forecasts or revenue or earning predictions or any downward revisions for any
period (provided that this clause (I) shall not be construed as providing that
the change, event, circumstance, development, occurrence or state of facts
giving rise to such failure does not constitute or contribute to an Acquired
Business Material Adverse Effect), (J) any action, suit, investigation or
proceeding made, brought or threatened by any holder of Company Securities (as
defined in the Acquisition Agreement in effect on the date hereof and without
giving effect to any amendments thereunder), on the holder’s own behalf or on
behalf of the Acquired Business on a derivative basis (other than any actions,
suits, investigations or proceedings made, brought or threatened by any of the
Acquired Business’s officers or directors), arising out of or related to any of
the transactions contemplated hereby, including the Acquisition, or (K) any
determination by, or the delay of a determination by, the FDA or any panel or
advisory body empowered or appointed thereby, after the date of this Commitment
Letter, with respect to the approval or non-approval of new Medical Products (as
defined in the Acquisition Agreement in effect on the date hereof and without
giving effect to any amendments thereunder) or new uses of existing Medical
Products, in each case of the Acquired Business or its subsidiaries, as of the
date of this Commitment Letter, except, in the case of the foregoing clause (A),
(B) or (F), to the extent such changes or developments referred to therein could
reasonably be expected to have a materially disproportionate negative impact on
the Acquired Business and its subsidiaries, taken as a whole, compared to other
comparable participants in the Acquired Business’s industries).

Notwithstanding anything in this Commitment Letter to the contrary, (a) the only
representations relating to the Company or the Acquired Business the accuracy of
which will be a condition to the availability of the Facilities on the Closing
Date will be (i) such of the representations made by or with respect to the
Acquired Business in the Acquisition Agreement as are material to the interests
of the Lenders and Goldman Sachs (but only to the extent that the Company or its
affiliates have the right not to consummate the Acquisition, or to terminate
their obligations (or otherwise do not have an obligation to close), under the
Acquisition Agreement as a result of a failure of such representations in the
Acquisition Agreement to be true and correct) and (ii) the Specified
Representations (as defined below), and (b) the terms of the documentation for
the Facilities will be such that they do not impair the availability of the
Facilities on

 

3



--------------------------------------------------------------------------------

the Closing Date if the conditions set forth herein and in Annex D hereto are
satisfied (it being understood that (I) to the extent any security interest in
the intended collateral (other than any collateral the security interest in
which may be perfected by the filing of a UCC financing statement, domestic
intellectual property filings or the delivery of stock certificates with respect
to the Company, the Acquired Business and its and their respective domestic
subsidiaries) is not perfected on the Closing Date after your use of
commercially reasonable efforts to do so, the perfection of such security
interest(s) will not constitute a condition precedent to the availability of the
Facilities on the Closing Date but such security interest(s) will be required to
be perfected after the Closing Date pursuant to arrangements to be mutually
agreed by Goldman Sachs and the Company and (II) nothing in the preceding clause
(a) will be construed to limit the applicability of the individual conditions
set forth herein or in Annex D). As used herein, “Specified Representations”
means representations relating to incorporation or formation; organizational
power and authority to enter into the documentation relating to the Facilities;
due execution, delivery and enforceability of such documentation; solvency; no
conflicts with applicable laws in any material respect or charter documents, in
each case as they relate to entering into and performance under the Facilities;
Federal Reserve margin regulations; the Investment Company Act; Patriot Act;
FCPA; laws applicable to sanctioned persons; use of proceeds; historical
financial information (solely with respect to the Company), and, subject to the
limitations on perfection of security interests set forth in the preceding
sentence, the creation, perfection and priority of the security interests
granted in the proposed collateral.

 

3. Syndication.

Goldman Sachs intends and reserves the right to syndicate the Facilities to the
Lenders (as defined in Annex B and Annex C), and you acknowledge and agree that
the commencement of syndication shall occur in the discretion of Goldman Sachs.
Goldman Sachs will select the Lenders after consultation with the Company.
Goldman Sachs will lead the syndication, including, subject to Section 1. above,
determining the timing of all offers to potential Lenders, any title of agent or
similar designations or roles awarded to any Lender and the acceptance of
commitments, the amounts offered and the compensation provided to each Lender
from the amounts to be paid to Goldman Sachs pursuant to the terms of this
Commitment Letter and the Fee Letter. Goldman Sachs will determine the final
commitment allocations and will notify the Company of such determinations. The
Company agrees to use commercially reasonable efforts to ensure that Goldman
Sachs’ syndication efforts benefit from the existing lending relationships of
the Company and the Acquired Business and their respective subsidiaries. To
facilitate an orderly and successful syndication of the Facilities, you agree
that, until the earlier of the termination of the syndication as determined by
Goldman Sachs and 90 days following the date of initial funding under the
Facilities, the Company will not, and the Company will use commercially
reasonable efforts to obtain contractual undertakings from the Acquired Business
that it will not, syndicate or issue, attempt to syndicate or issue, announce or
authorize the announcement of the syndication or issuance of, or engage in
discussions concerning the syndication or issuance of, any debt facility or any
debt of the Acquired Business or the Company or any of their respective
subsidiaries or affiliates (other than the Facilities, the Notes (or other
Permanent Debt (as defined in the Fee Letter)) and other indebtedness
contemplated hereby to remain outstanding after the Closing Date), including any
renewals or refinancings of any existing debt facility or debt security, without
the prior written consent of Goldman Sachs.

The Company agrees to cooperate with Goldman Sachs and agrees to use
commercially reasonable efforts to cause the Acquired Business to cooperate with
Goldman Sachs, in connection with (i) the preparation of one or more information
packages for each of the Facilities regarding the business, operations,
financial projections and prospects of the Company and the Acquired Business
(collectively, the “Confidential Information Memorandum”) including, without
limitation, all information relating to the transactions contemplated hereunder
prepared by or on behalf of the Company or the Acquired Business deemed
reasonably necessary by Goldman Sachs to complete the syndication of the
Facilities including, without limitation, obtaining (a) a public corporate
family rating from Moody’s Investor

 

4



--------------------------------------------------------------------------------

Services, Inc. (“Moody’s”), (b) a public corporate credit rating from Standard &
Poor’s Ratings Group, a division of The McGraw Hill Corporation (“S&P”)) and
(c) a public credit rating for each of the Facilities and the Notes from each of
Moody’s and S&P prior to the launch of general syndication, and (ii) the
presentation of one or more information packages for each of the Facilities
acceptable in format and content to Goldman Sachs (collectively, the “Lender
Presentation”) in meetings and other communications with prospective Lenders or
agents in connection with the syndication of the Facilities (including, without
limitation, direct contact between senior management and representatives, with
appropriate seniority and expertise, of the Company and the Acquired Business
with prospective Lenders and participation of such persons in meetings);
provided however that it is understood and agreed that, without limitation of
any of the conditions set forth in Annex D hereto, the Company shall not be
required to disclose communications relating to any litigation or investigation,
or the conduct thereof, solely to the extent that such disclosure would
reasonably be expected to result in the waiver of the attorney-client privilege
or work product protection applicable thereto. Notwithstanding anything to the
contrary contained in the Commitment Letter or the Fee Letter or any other
letter agreement or undertaking concerning the transactions contemplated
hereunder to the contrary (but without limiting your obligations to assist in
syndication as described above or any condition precedent expressly set forth in
Section 2 above or Annex D hereto), neither of (x) obtaining the ratings
referenced above or (y) the achievement of a successful syndication of the
Facilities (as determined by Goldman Sachs), shall constitute a condition
precedent to the commitments hereunder or the funding of any of the Facilities
on the Closing Date. The Company will be solely responsible for the contents of
any such Confidential Information Memorandum and Lender Presentation and all
other information, documentation or materials delivered to Goldman Sachs in
connection therewith, including with respect to the business of the Company and
the Acquired Business and the transactions contemplated hereunder (collectively,
the “Information”) and acknowledges that Goldman Sachs will be using and relying
upon the Information without independent verification thereof (it being
understood and agreed that the Company may cause the Acquired Business to
deliver to Goldman Sachs an authorization letter containing a customary “10b-5”
representation with respect to the Information of the Acquired Business
contained in such Confidential Information Memorandum or Lender Presentation).
The Company agrees that Information regarding the Facilities and Information
provided by the Company, the Acquired Business or their respective
representatives to Goldman Sachs in connection with the Facilities (including,
without limitation, draft and execution versions of the Loan Documents, the
Confidential Information Memorandum, the Lender Presentation, publicly filed
financial statements, and draft or final offering materials relating to
contemporaneous or prior securities issuances by the Company or the Acquired
Business) may be disseminated to potential Lenders and other persons through one
or more secure internet sites (including an IntraLinks, SyndTrak or other secure
electronic workspace (the “Platform”)) created for purposes of syndicating the
Facilities or otherwise, in accordance with Goldman Sachs’ standard syndication
practices, and you acknowledge that neither Goldman Sachs nor any of its
affiliates will be responsible or liable to you or any other person or entity
for damages arising from the use by others of any Information or other materials
obtained on the Platform.

The Company acknowledges that certain of the Lenders may be “public side”
Lenders (i.e. Lenders that do not wish to receive material non-public
information with respect to the Company, the Acquired Business or their
respective affiliates or any of their respective securities) (each, a “Public
Lender”). At the request of Goldman Sachs, the Company agrees to prepare an
additional version of the Confidential Information Memorandum and the Lender
Presentation to be used by Public Lenders that does not contain material
non-public information concerning the Company, the Acquired Business, or their
respective affiliates or securities. The information to be included in the
additional version of the Confidential Information Memorandum will be
substantially consistent with the information included in any offering
memorandum for the offering for the Notes. It is understood that in connection
with your assistance described above, you will provide, and cause all other
applicable persons (which may include the Acquired Business) to provide,
authorization letters to Goldman Sachs authorizing the distribution of the

 

5



--------------------------------------------------------------------------------

Information to prospective Lenders and containing a customary “10b-5”
representation to Goldman Sachs (and, in the case of the public-side version, a
representation that such Information does not include material non-public
information about the Company, the Acquired Business, or their respective
affiliates or their respective securities). In addition, the Company will
clearly designate as such all Information provided to Goldman Sachs by or on
behalf of the Company or the Acquired Business which is suitable to make
available to Public Lenders. The Company acknowledges and agrees that the
following documents may be distributed to all Lenders (including Public Lenders)
(unless the Company, after having been given a reasonable opportunity to review
such documents, promptly notifies Goldman Sachs in writing prior to such
distribution that any such document contains material non-public information
with respect to the Company, the Acquired Business or their respective
affiliates or securities): (a) drafts and final versions of the Loan Documents;
(b) administrative materials prepared by Goldman Sachs for prospective Lenders
(such as a lender meeting invitation, allocations and funding and closing
memoranda); and (c) term sheets and notification of changes in the terms of the
Facilities.

 

4. Information.

The Company represents and covenants that (which representation and warranty
with respect to the Information relating to the Acquired Business is made to the
best of your knowledge) (i) all Information (other than financial projections,
forecasts and other forward looking statements (collectively, the
“Projections”)) provided directly or indirectly by the Acquired Business or the
Company to Goldman Sachs or the Lenders in connection with the transactions
contemplated hereunder is and will be, when taken as a whole, complete and
correct in all material respects and does not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not misleading and (ii) the Projections that
have been or will be made available to Goldman Sachs or the Lenders by or on
behalf of the Acquired Business or the Company have been and will be prepared in
good faith based upon assumptions that are believed by the preparer thereof to
be reasonable at the time such Projections are furnished to Goldman Sachs or the
Lenders, it being understood and agreed that Projections are not a guarantee of
financial performance and actual results may differ from Projections and such
differences may be material. You agree that if at any time prior to the later of
(i) the Closing Date and (ii) the termination of the syndication of the
Facilities as determined by Goldman Sachs, but in no event exceeding 90 days
after the Closing Date, any of the representations in the preceding sentence
would be incorrect in any material respect if the Information and Projections
were being furnished, and such representations were being made, at such time,
then you will promptly supplement, or cause to be supplemented, the Information
and Projections so that such representations will be correct in all material
respects under those circumstances. In arranging and syndicating the Facilities,
we will be entitled to use and rely on the Information and the Projections
without responsibility for independent verification thereof. We will have no
obligation to conduct any independent evaluation or appraisal of the assets or
liabilities of you, the Borrower, the Acquired Business or any other party or to
advise or opine on any related solvency issues.

 

5. Indemnification and Related Matters.

In connection with arrangements such as this, it is our firm’s policy to receive
indemnification. The Company agrees to the provisions with respect to our
indemnity and other matters set forth in Annex A, which is incorporated by
reference into this Commitment Letter.

 

6. Assignments.

This Commitment Letter may not be assigned by you without the prior written
consent of Goldman Sachs (and any purported assignment without such consent will
be null and void), is intended to be solely for the benefit of Goldman Sachs and
the other parties hereto and, except as set forth in Annex A hereto, is not

 

6



--------------------------------------------------------------------------------

intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto. Goldman Sachs may assign its commitments
and agreements hereunder, in whole or in part, to any of its affiliates and, as
provided above, to any Lender prior to the Closing Date. In addition, until the
termination of the syndication of the Facilities, as determined by Goldman
Sachs, Goldman Sachs may, in consultation with the Company, assign its
commitments and agreements hereunder, in whole or in part, to additional
arrangers or other Lenders. Any assignment by Goldman Sachs to any potential
Lender made in accordance with this Section 6 and/or any other provisions set
forth in this Commitment Letter, in each case, prior to the Closing Date, will
only relieve Goldman Sachs of its obligations set forth herein to fund that
portion of the commitments so assigned if such assignment was to an Additional
Agent. Neither this Commitment Letter nor the Fee Letter may be amended or any
term or provision hereof or thereof waived or otherwise modified except by an
instrument in writing signed by each of the parties hereto or thereto, as
applicable, and any term or provision hereof or thereof may be amended or waived
only by a written agreement executed and delivered by all parties hereto or
thereto.

 

7. Confidentiality.

Please note that this Commitment Letter, the Fee Letter and any written
communications provided by, or oral discussions with, Goldman Sachs in
connection with this arrangement are exclusively for the information of the
Company and may not be disclosed by you to any third party or circulated or
referred to publicly without our prior written consent except, after providing
written notice to Goldman Sachs, pursuant to a subpoena or order issued by a
court of competent jurisdiction or by a judicial, administrative or legislative
body or committee; provided that we hereby consent to your disclosure of
(i) this Commitment Letter, the Fee Letter and such communications and
discussions, to the Company’s subsidiaries and to Company’s and the Company’s
subsidiaries’ respective officers, directors, agents and advisors (including all
legal counsel, independent auditors and other experts or agents) who are
directly involved in the consideration of the Facilities (including, providing
accounting and tax advice to Company and/or its subsidiaries with respect
thereto) and who have been informed by you of the confidential nature of such
advice and this Commitment Letter and the Fee Letter and who have agreed to
treat such information confidentially, (ii) this Commitment Letter or the
information contained herein and the Fee Letter to the Acquired Business and its
affiliates to the extent you notify such persons of their obligations to keep
such material confidential, and to the Acquired Business’s and its affiliates’
respective officers, directors, agents and advisors who are directly involved in
the consideration of the Facilities to the extent such persons agree to hold the
same in confidence (provided that any disclosure of the Fee Letter or its terms
or substance to the Acquired Business or its officers, directors, agents and
advisors shall be redacted in a manner satisfactory to Goldman Sachs and the
Company), (iii) this Commitment Letter and the Fee Letter as required by
applicable law or compulsory legal process (including (x) the filing of the
Commitment Letter in public securities filings and (y) to the extent required by
applicable law to be so disclosed, the aggregate amount of the fees payable
pursuant to the terms of the Fee Letter, presented as an aggregate amount of all
fees payable by the Company in connection with the Acquisition and the other
transactions contemplated by this Commitment Letter, but not the Fee Letter
itself or any other information contained therein (the “Public Securities
Filing”)) (in which case, you agree (other than in the case of the Public
Securities Filing) to inform us promptly thereof), (iv) the information
contained in Annex B and Annex C, in any prospectus or other offering memorandum
relating to the Notes, (v) the existence of this Commitment Letter and
information about the Facilities to market data collectors, similar services
providers to the lending industry, and service providers to Goldman Sachs and
the Lenders in connection with the administration and management of the
Facilities, (vi) upon the request or demand of any regulatory authority
purporting to have jurisdiction over such person or any of its affiliates (in
which case, you agree to inform us promptly thereof) and (vii) the information
contained in Annex B and Annex C to Moody’s and S&P; provided that such
information is supplied to Moody’s and S&P only on a confidential basis after
consultation with Goldman Sachs.

 

7



--------------------------------------------------------------------------------

Goldman Sachs agrees that it will treat as confidential all information provided
to it hereunder by or on behalf of you, the Acquired Business or any of your or
their respective subsidiaries or affiliates, and shall not disclose such
information to any third party or circulate or refer to publicly such
information without the Company’s prior written consent; provided, however, that
nothing herein will prevent Goldman Sachs from disclosing any such information
(a) pursuant to the order of any court or administrative agency or in any
pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case such person agrees to
inform you promptly thereof to the extent not prohibited by law), (b) upon the
request or demand of any regulatory authority purporting to have jurisdiction
over such person or any of its affiliates, (c) to the extent that such
information is publicly available or becomes publicly available other than by
reason of improper disclosure by such person, (d) to such person’s affiliates
and their respective officers, directors, partners, members, employees, legal
counsel, independent auditors and other experts or agents who need to know such
information and on a confidential basis, (e) to potential and prospective
Lenders, participants and any direct or indirect contractual counterparties to
any swap or derivative transaction relating to the borrower or its obligations
under the Facilities, in each case, who have agreed to keep such information
confidential on terms not less favorable than the provisions hereof in
accordance with the standard syndication processes of Goldman Sachs or customary
market standards for the dissemination of such type of information, (f) to
Moody’s and S&P and other rating agencies or to market data collectors as
determined by Goldman Sachs; provided that such information is limited to Annex
B and Annex C and is supplied only on a confidential basis, (g) received by such
person on a non-confidential basis from a source (other than you, the Acquired
Business or any of your or their affiliates, advisors, members, directors,
employees, agents or other representatives) not known by such person to be
prohibited from disclosing such information to such person by a legal,
contractual or fiduciary obligation, (h) to the extent that such information was
already in Goldman Sachs’ possession or is independently developed by Goldman
Sachs or (i) for purposes of establishing a “due diligence” defense. Goldman
Sachs’ obligation under this provision shall remain in effect until the earlier
of (i) one year from the date hereof and (ii) the date the definitive Loan
Documents are entered into by Goldman Sachs, at which time any confidentiality
undertaking in the definitive Loan Documents shall supersede this provision.

 

8. Absence of Fiduciary Relationship; Affiliates; Etc.

As you know, Goldman Sachs (together with its affiliates, “GS”) is a full
service financial institution engaged, either directly or through its
affiliates, in a broad array of activities, including commercial and investment
banking, financial advisory, market making and trading, investment management
(both public and private investing), investment research, principal investment,
financial planning, benefits counseling, risk management, hedging, financing,
brokerage and other financial and non-financial activities and services
globally. In the ordinary course of their various business activities, GS and
funds or other entities in which GS invests or with which they co-invest, may at
any time purchase, sell, hold or vote long or short positions and investments in
securities, derivatives, loans, commodities, currencies, credit default swaps
and other financial instruments for their own account and for the accounts of
their customers. In addition, GS may at any time communicate independent
recommendations and/or publish or express independent research views in respect
of such assets, securities or instruments. Any of the aforementioned activities
may involve or relate to assets, securities and/or instruments of the Company,
the Acquired Business and/or other entities and persons which may (i) be
involved in transactions arising from or relating to the arrangement
contemplated by this Commitment Letter or (ii) have other relationships with the
Company or its affiliates. In addition, GS may provide investment banking,
commercial banking, underwriting and financial advisory services to such other
entities and persons. The arrangement contemplated by this Commitment Letter may
have a direct or indirect impact on the investments, securities or instruments
referred to in this paragraph, and employees working on the financing
contemplated hereby may have been involved in originating certain of such
investments and those employees may receive credit internally therefor. Although
GS in the course of such other activities and

 

8



--------------------------------------------------------------------------------

relationships may acquire information about the transaction contemplated by this
Commitment Letter or other entities and persons which may be the subject of the
financing contemplated by this Commitment Letter, GS shall have no obligation to
disclose such information, or the fact that GS is in possession of such
information, to the Company or to use such information on the Company’s behalf.

Consistent with GS’s policies to hold in confidence the affairs of its
customers, GS will not furnish confidential information obtained from you by
virtue of the transactions contemplated by this Commitment Letter to any of its
other customers. Furthermore, you acknowledge that neither GS nor any of its
affiliates has an obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to you, confidential
information obtained or that may be obtained by them from any other person.

GS may have economic interests that conflict with those of the Company, its
equity holders and/or its affiliates. You agree that GS will act under this
Commitment Letter as an independent contractor and that nothing in this
Commitment Letter or the Fee Letter or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between GS and the Company, its equity holders or its affiliates. You
acknowledge and agree that the transactions contemplated by this Commitment
Letter and the Fee Letter (including the exercise of rights and remedies
hereunder and thereunder) are arm’s-length commercial transactions between GS,
on the one hand, and the Company, on the other, and in connection therewith and
with the process leading thereto, (i) GS has not assumed (A) an advisory
responsibility in favor of the Company, its equity holders or its affiliates
with respect to the financing transactions contemplated hereby or (B) a
fiduciary responsibility in favor of the Company, its equity holders or its
affiliates with respect to the transactions contemplated hereby, or in each
case, the exercise of rights or remedies with respect thereto or the process
leading thereto (irrespective of whether GS has advised, is currently advising
or will advise the Company, its equity holders or its affiliates on other
matters) or any other obligation to the Company except the obligations expressly
set forth in this Commitment Letter and the Fee Letter and (ii) GS is acting
solely as a principal and not as the agent or fiduciary of the Company, its
management, equity holders, affiliates, creditors or any other person. the
Company acknowledges and agrees that the Company has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Company agrees that it will
not claim that GS has rendered advisory services of any nature or respect with
respect to the financing transactions contemplated hereby, or owes a fiduciary
or similar duty to the Company, in connection with such transactions or the
process leading thereto. As each of the parties hereto is aware, Goldman,
Sachs & Co. has been retained by the Company (or one of its affiliates) as
financial advisor (in such capacity, the “Financial Advisor”) in connection with
the Acquisition. Each of the parties hereto agrees to such retention, and
further agrees not to assert any claim it might allege based on any actual or
potential conflicts of interest that might be asserted to arise or result from,
on the one hand, the engagement of the Financial Advisor or Goldman Sachs and/or
its affiliates’ arranging or providing or contemplating arranging or providing
financing for a competing bidder and, on the other hand, our and our affiliates’
relationships with the Company or any of the other parties hereto as described
and referred to herein. In addition, Goldman Sachs may employ the services of
its affiliates in providing services and/or performing its or their obligations
hereunder and may exchange with such affiliates information concerning the
Company, the Acquired Business and other companies that may be the subject of
this arrangement, and such affiliates will be entitled to the benefits afforded
to Goldman Sachs hereunder.

In addition, please note that GS does not provide accounting, tax or legal
advice. Notwithstanding anything herein to the contrary, the Company (and each
employee, representative or other agent of the Company) may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the Facilities and all materials of any kind (including opinions or other tax
analyses) that are provided to the Company relating to such tax treatment and
tax structure. However, any information

 

9



--------------------------------------------------------------------------------

relating to the tax treatment or tax structure will remain subject to the
confidentiality provisions hereof (and the foregoing sentence will not apply) to
the extent reasonably necessary to enable the parties hereto, their respective
affiliates, and their respective affiliates’ directors and employees to comply
with applicable securities laws. For this purpose, “tax treatment” means U.S.
federal or state income tax treatment, and “tax structure” is limited to any
facts relevant to the U.S. federal income tax treatment of the transactions
contemplated by this Commitment Letter but does not include information relating
to the identity of the parties hereto or any of their respective affiliates.

 

9. Miscellaneous.

Goldman Sachs’ commitments and agreements hereunder will terminate upon the
first to occur of (i) the consummation of the Acquisition (and the funding of
all commitments provided hereunder to the extent required hereunder), (ii) the
termination of the Acquisition Agreement (as defined in Annex D) in accordance
with the terms thereof or the public announcement by the Company, in a press
release or other public filing, or by the chief executive officer, chief
financial officer or head of investor relations of the Company (howsoever
described) that it is abandoning the Acquisition and (iii) October 29, 2012 or,
subject to the provisions of the Acquisition Agreement, such later date (not
later than January 29, 2013 in the case of clause (x) below or November 30, 2012
in the case of clause (y) below) to which the “Outside Date” (as defined in the
Acquisition Agreement) is extended in accordance with (x) the first “provided
further” in Section 9.1(b)(i) of the Acquisition Agreement as in effect on the
date hereof and without giving effect to any amendments thereunder or (y) the
second “provided further” thereof, unless the closing of the Senior Facilities
and (a) the Notes Offering or (b) the Bridge Loans, as applicable, on the terms
and subject to the conditions contained herein, has been consummated on or
before such date. In addition, Goldman Sachs’ commitment hereunder to provide
and arrange Bridge Loans will terminate to the extent of the issuance of the
Notes or other Permanent Debt (in escrow or otherwise).

The provisions set forth under Sections 3, 4, 5 (including Annex A), 7 and 8
hereof and this Section 9 (other than any provision therein that expressly
terminates upon execution of the definitive Loan Documents) hereof and the
provisions of the Fee Letter will remain in full force and effect regardless of
whether definitive Loan Documents are executed and delivered. The provisions set
forth in the Fee Letter and under Sections 5 (including Annex A) and 7 and 8
hereof and this Section 9 will remain in full force and effect notwithstanding
the expiration or termination of this Commitment Letter or Goldman Sachs’
commitments and agreements hereunder.

The Company for itself and its affiliates agrees that any suit or proceeding
arising in respect of this Commitment Letter or Goldman Sachs’ commitments or
agreements hereunder or the Fee Letter will be tried exclusively in any Federal
court of the United States of America sitting in the Borough of Manhattan or, if
that court does not have subject matter jurisdiction, in any state court located
in the City and County of New York, and the Company agrees to submit, and hereby
does submit, to the exclusive jurisdiction of, and to venue in, such court. Any
right to trial by jury with respect to any action or proceeding arising in
connection with or as a result of either Goldman Sachs’ commitments or
agreements or any matter referred to in this Commitment Letter or the Fee Letter
is hereby waived by the parties hereto. The Company for itself and its
affiliates agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Service of any process, summons, notice
or document by registered mail or overnight courier addressed to any of the
parties hereto at the addresses above shall be effective service of process
against such party for any suit, action or proceeding brought in any such court.
This Commitment Letter and the Fee Letter will be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws.

 

10



--------------------------------------------------------------------------------

Goldman Sachs hereby notifies the Company and the Acquired Business that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”) Goldman Sachs and each
Lender may be required to obtain, verify and record information that identifies
the Borrower and each of the Guarantors (as defined in Annex B and Annex C),
which information includes the name and address of the Borrower and each of the
Guarantors and other information that will allow Goldman Sachs and each Lender
to identify the Borrower and each of the Guarantors in accordance with the
Patriot Act. This notice is given in accordance with the requirements of the
Patriot Act and is effective for Goldman Sachs and each Lender.

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in pdf format) will be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter and the Fee Letter are the
only agreements that have been entered into among the parties hereto with
respect to the Facilities and set forth the entire understanding of the parties
with respect thereto and supersede any prior written or oral agreements among
the parties hereto with respect to the Facilities.

[Remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to Goldman Sachs the enclosed copy of this Commitment
Letter, together, if not previously executed and delivered, with the Fee Letter,
on or before the close of business on April 30, 2012, whereupon this Commitment
Letter and the Fee Letter will become binding agreements between us. If this
Commitment Letter and the Fee Letter have not been signed and returned as
described in the preceding sentence by such date, this offer will terminate on
such date. We look forward to working with you on this transaction.

 

Very truly yours, GOLDMAN SACHS BANK USA By:  

/s/ Robert Ehudin

  Authorized Signatory GOLDMAN SACHS LENDING PARTNERS LLC By:  

/s/ Robert Ehudin

  Authorized Signatory

ACCEPTED AND AGREED AS OF APRIL 29, 2012:

 

HOLOGIC, INC. By:  

/s/ Robert A. Cascella

Name: Robert A. Cascella

Title: Chief Executive Officer

 

12



--------------------------------------------------------------------------------

ANNEX A

In the event that Goldman Sachs becomes involved in any capacity in any action,
proceeding or investigation brought by or against any person, including
shareholders, partners, members or other equity holders of the Company or the
Acquired Business in connection with or as a result of either this arrangement
or any matter referred to in this Commitment Letter or the Fee Letter (together,
the “Letters”), the Company agrees to periodically reimburse Goldman Sachs for
its reasonable legal and other expenses (including the cost of any investigation
and preparation) incurred in connection therewith. The Company also agrees to
indemnify and hold Goldman Sachs harmless against any and all losses, claims,
damages or liabilities to any such person in connection with or as a result of
either this arrangement or any matter referred to in the Letters (whether or not
such investigation, litigation, claim or proceeding is brought by you, your
equity holders or creditors or an indemnified person and whether or not any such
indemnified person is otherwise a party thereto), except to the extent that such
loss, claim, damage or liability has been found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of Goldman Sachs in performing the services
that are the subject of the Letters. If for any reason the foregoing
indemnification is unavailable to Goldman Sachs or insufficient to hold it
harmless, then the Company will contribute to the amount paid or payable by
Goldman Sachs as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative economic interests of
(i) the Company and the Acquired Business and their respective affiliates,
shareholders, partners, members or other equity holders on the one hand and
(ii) Goldman Sachs on the other hand in the matters contemplated by the Letters
as well as the relative fault of (i) the Company and the Acquired Business and
their respective affiliates, shareholders, partners, members or other equity
holders on the one hand and (ii) Goldman Sachs with respect to such loss, claim,
damage or liability and any other relevant equitable considerations. The
reimbursement, indemnity and contribution obligations of the Company under this
paragraph will be in addition to any liability which the Company may otherwise
have, will extend upon the same terms and conditions to any affiliate of Goldman
Sachs and the partners, members, directors, agents, employees and controlling
persons (if any), as the case may be, of Goldman Sachs and any such affiliate,
and will be binding upon and inure to the benefit of any successors, assigns,
heirs and personal representatives of the Company, Goldman Sachs, any such
affiliate and any such person. The Company also agrees that neither any
indemnified party nor any of such affiliates, partners, members, directors,
agents, employees or controlling persons will have any liability to the Company
or any person asserting claims on behalf of or in right of the Company or any
other person in connection with or as a result of either this arrangement or any
matter referred to in the Letters, except in the case of the Company to the
extent that any losses, claims, damages, liabilities or expenses incurred by the
Company or its affiliates, shareholders, partners or other equity holders have
been found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such indemnified party in performing the services that are the subject of the
Letters; provided, however, that in no event will such indemnified party or such
other parties have any liability for any indirect, consequential, special or
punitive damages in connection with or as a result of such indemnified party’s
or such other parties’ activities related to the Letters. Promptly after receipt
by Goldman Sachs of notice of its involvement in any action, proceeding or
investigation, Goldman Sachs shall, if a claim for indemnification in respect
thereof is to be made against the Company under this Annex A, notify the Company
of such involvement. Failure by Goldman Sachs to so notify the Company shall not
relieve the Company from the obligation to indemnify Goldman Sachs (or any other
indemnified person) under this Annex A except to the extent that the Company
suffers actual prejudice as a result of such failure, and shall not relieve the
Company, from its obligation to provide reimbursement and contribution to
Goldman Sachs. If any person is entitled to indemnification under this Annex A
(an “Indemnified Person”) with respect to any action or proceeding brought by a
third party that is also brought against the Company, the Company shall be
entitled to assume the defense of any such action or proceeding with counsel
reasonably satisfactory to the Indemnified Person. Upon assumption by the
Company of the defense of any such action or proceeding,

 

Annex A-1



--------------------------------------------------------------------------------

the Indemnified Person shall have the right to participate in such action or
proceeding and to retain its own counsel but the Company shall not be liable for
any legal expenses of other counsel subsequently incurred by such Indemnified
Person in connection with the defense thereof unless (i) the Company has agreed
to pay such fees and expenses, (ii) the Company shall have failed to employ
counsel reasonably satisfactory to the Indemnified Person in a timely manner or
(iii) the Indemnified Person shall have been advised by counsel that there are
actual or potential conflicting interests between the Company and the
Indemnified Person, including situations in which there are one or more legal
defenses available to the Indemnified Person that are different from or
additional to those available to the Company. The Company shall not consent to
the terms of any compromise or settlement of any action defended by the Company
in accordance with the foregoing without the prior written consent of the
Indemnified Person. The provisions of this Annex A will survive any termination
or completion of the arrangement provided by the Letters.

 

Annex A-2



--------------------------------------------------------------------------------

ANNEX B

Project Genoa

Summary of the Senior Facilities

This Summary outlines certain terms of the Senior Facilities referred to in the
Commitment Letter, of which this Annex B is a part. Certain capitalized terms
used herein are defined in the Commitment Letter.

 

Borrower:    Hologic, Inc. (the “Borrower”).

Guarantors:

   Each of the Borrower’s existing and subsequently acquired or organized
domestic subsidiaries (including, without limitation, the Acquired Business)
(collectively, the “Guarantors”) will guarantee (the “Guarantee”) all
obligations under the Senior Facilities; provided that the Loan Documents shall
contain exceptions to be agreed, including an exception for (x) any subsidiary
of the Borrower that is a Massachusetts securities corporation or (y) any direct
or indirect immaterial subsidiaries of the Borrower.

Purpose/Use of Proceeds:

   The proceeds of the Term Facilities (i) will be used to fund the Acquisition
(including refinancing or retiring all existing debt (other than capital leases
constituting debt to the extent that Company does not refinance or retire such
debt) and redeeming all preferred stock of the Acquired Business and paying
fees, commissions and expenses in connection with the Acquisition) and (ii) may
be used to redeem the Convertible Notes (as defined below). Amounts available
under the Revolving Facility will be used (i) to redeem the Convertible Notes,
(ii) for permitted capital expenditures and permitted acquisitions (subject to
customary conditions and pro forma financial tests to be agreed), (iii) to
provide for the ongoing working capital requirements of the Borrower following
the Acquisition and (iv) for general corporate purposes.

Sole Lead Arranger, Sole Bookrunner and Sole Syndication Agent:

   Goldman Sachs Bank USA (“Goldman Sachs”, in its capacities as Sole Lead
Arranger, Sole Bookrunner and Sole Syndication Agent, subject to the appointment
of other agents in accordance with the provisions of the Commitment Letter, the
“Arranger”).

Administrative Agent:

   Goldman Sachs (in its capacity as Administrative Agent, the “Administrative
Agent”).

Lenders:

   Goldman Sachs and/or other financial institutions selected by Goldman Sachs
(each, a “Lender” and, collectively, the “Lenders”).

Amount of Senior Facilities:

   $3.3 billion of senior secured bank financing (the “Senior Facilities”) to
include:   

(i)       a $1.0 billion senior secured Tranche A term loan (the “Tranche A Term
Facility”);

 

Annex B-1



--------------------------------------------------------------------------------

  

(ii)      a $2.0 billion senior secured Tranche B term loan (the “Tranche B Term
Facility”; together with the Tranche A Term Facility, the “Term Facilities”);
and

  

(iii)    a $300 million senior secured revolving credit facility (the “Revolving
Facility”).

Incremental Facility:

   On or before the final maturity date of each of the Senior Facilities, the
Borrower will have the right, but not the obligation, to increase the amount of
the Senior Facilities by incurring one or more incremental term loan facilities
and/or increasing the Revolving Facility (each, an “Incremental Facility”) in an
aggregate principal amount not to exceed the greater of (1) $500 million and (2)
the maximum amount at such time that could be incurred without causing the pro
forma Net Senior Secured Leverage Ratio (to be defined in the Loan Documents,
and to be net of up to $250 million of unrestricted cash and cash equivalents of
the Borrower and its subsidiaries) to exceed 3.50:1.00 (and, for purposes of the
test in this clause (2) to include all such incremental loans and commitments,
assuming they were fully drawn, and whether or not secured and whether secured
on a first-lien or junior basis), in each case under terms and conditions to be
determined; provided (i) all financial covenants would be satisfied on a pro
forma basis for the most recent determination period, after giving effect to
such Incremental Facility, (ii) if such Incremental Facility is a term loan
facility (a) the yield applicable to such term Incremental Facility will be
determined by the Borrower and the lenders under such term Incremental Facility;
provided that if (x) the yield applicable to a Non-Institutional Incremental
Term Facility is more than 0.50% higher than the corresponding yield applicable
to the Tranche A Term Facility, then the interest rate margins with respect to
the Tranche A Term Facility will be increased by an amount equal to the
difference between the yield with respect to such Non-Institutional Incremental
Term Facility and the corresponding interest rate on the Tranche A Term
Facility, minus, 0.50% or (y) the yield applicable to an Institutional
Incremental Term Facility is more than 0.50% higher than the corresponding yield
applicable to the Tranche B Term Facility, then the interest rate margins with
respect to the Tranche B Term Facility will be increased by an amount equal to
the difference between the yield with respect to such Institutional Incremental
Term Facility and the corresponding interest rate on the Tranche B Term
Facility, minus, 0.50%, (b) the maturity date applicable to any such term
Incremental Facility will not be earlier than the latest maturity date of the
existing Senior Facilities; provided that, notwithstanding the foregoing and
subject to the other terms of this paragraph, the Borrower will have the right
to incur term Incremental Facilities with a maturity date on or after the
maturity date of the existing Tranche A Term Facility and Revolving Facility,
but prior to the maturity date of the existing Tranche B Term Facility (a
“Specified Incremental Term Facility”) in an aggregate amount not to exceed $250
million, (c) the weighted average life to maturity of any term Incremental
Facility (other than a Specified Incremental Term Facility) will not be

 

Annex B-2



--------------------------------------------------------------------------------

   earlier than that of any existing Term Facility, (d) the weighted average
life to maturity of any Specified Incremental Term Facility will not be earlier
than that of the Tranche A Term Facility and (e) all other terms of such term
Incremental Facility, if not consistent with the terms of the existing Term
Facilities, must be reasonably acceptable to the Administrative Agent and (iii)
if all or a portion of such Incremental Facility is a revolving Incremental
Facility, such revolving facility will be documented solely as an increase to
the commitments with respect to the Revolving Facility, without any change in
terms. Such increased amounts will be provided by existing Lenders or other
persons who become Lenders in connection therewith; provided that no existing
Lender will be obligated to provide any such increased portion of the Senior
Facilities.    “Institutional Incremental Term Facility” means a term
Incremental Facility that is an Institutional Term Facility.    “Institutional
Term Facility” means a term loan facility of the type marketed primarily to
institutional term loan lenders (as opposed to commercial banks) in the primary
syndication thereof (including, for the avoidance of doubt, the Tranche B Term
Facility).    “Non-Institutional Incremental Term Facility” means a Incremental
Facility other than an Institutional Incremental Term Facility.

Availability:

   Term Facilities: One drawing may be made under the Term Facilities on the
Closing Date.    Revolving Facility: Amounts available under the Revolving
Facility may be borrowed, repaid and reborrowed after the Closing Date until the
maturity date thereof.

Maturities:

   Tranche A Term Facility: 5-year anniversary of the Closing Date.    Tranche B
Term Facility: 7-year anniversary of the Closing Date.    Revolving Facility:
5-year anniversary of the Closing Date.

Closing Date:

   The date on or before October 29, 2012 (as such date may be extended in
accordance with the terms of the Commitment Letter) on which the borrowings
under the Term Facilities are made and the Acquisition is consummated (the
“Closing Date”).

Amortization:

   The outstanding principal amount of the Tranche A Term Facility will be
payable in equal quarterly amounts as follows, with the remaining balance due on
the 5-year anniversary of the Closing Date:

 

Annex B-3



--------------------------------------------------------------------------------

    

Year

   Amortization %
(per annum)    

1

     5 %   

2

     5 %   

3

     10 %   

4

     20 %   

5

     20 % 

 

   The outstanding principal amount of the Tranche B Term Facility will be
payable in equal quarterly amounts of 1% per annum, with the remaining balance
due on the
7-year anniversary of the Closing Date. No amortization will be required with
respect to the Revolving Facility.

Swing Line Loans:

   At the option of the Lender providing such swing line loans, a portion of the
Revolving Facility to be agreed upon may be made available as swing line loans.
   The definitive documentation for the Revolving Facility will include
customary provisions to protect the swing line lender, in the event any Lender
under the Revolving Facility is a “Defaulting Lender” (to be defined in the Loan
Documents).

Letters of Credit:

   At the option of the issuing bank providing such Letter of Credit, a portion
of the Revolving Facility to be agreed upon may be made available for the
issuance of letters of credit by an issuing bank to be agreed (“Letters of
Credit”).    The definitive documentation for the Revolving Facility will
include customary provisions to protect the issuing bank, in the event any
Lender under the Revolving Facility is a “Defaulting Lender” (to be defined in
the Loan Documents).

Interest Rate:

   All amounts outstanding under the Senior Facilities will bear interest, at
the Borrower’s option, as follows:   

(A)   Initially, with respect to loans made under the Tranche A Term Facility
and the Revolving Facility:

  

(i)       at the Base Rate plus the margin per annum set forth in the table
below opposite the applicable Rating Level (as defined below) as of the Closing
Date; or

 

Annex B-4



--------------------------------------------------------------------------------

  

(ii)      at the reserve adjusted Eurodollar Rate plus the margin per annum set
forth in the table below opposite the applicable Rating Level as of the Closing
Date;

 

     Rating Level    Base Rate
Margin     Eurodollar
Rate Margin    

Level I

     1.75 %      2.75 %   

Level II

     1.875 %      2.875 %   

Level III

     2.00 %      3.00 % 

 

   where: (x) “Level I” means the Company shall have obtained a public corporate
family rating of Ba3 (with a stable or positive outlook) or better by Moody’s
and a public credit rating of BB- (with a stable or positive outlook) or better
by S&P, (y) “Level II” means the Company shall have obtained (i) a public
corporate family rating of B1 (with a stable or positive outlook) by Moody’s and
a public credit rating of BB- (with a stable or positive outlook) by S&P or (ii)
a public corporate family rating of Ba3 (with a stable or positive outlook) by
Moody’s and a public credit rating of B+ (with a stable or positive outlook) by
S&P and (z) “Level III” means the Company shall have obtained a public corporate
family rating or public credit rating (or outlook) worse than Level II. Level I,
Level II and Level III are sometimes referred to herein as “Rating Levels”.   

(B)   With respect to loans made under the Tranche B Term Facility:

  

(i)     at the Base Rate plus 2.50% per annum; or

 

(ii)    at the reserve adjusted Eurodollar Rate plus 3.50% per annum.

   Beginning on the date on which the Borrower delivers to the Lenders the
required financial statements for the second full fiscal quarter after the
Closing Date, the applicable margin for the Tranche A Term Facility and the
Revolving Facility will be subject to step downs to be determined based on the
ratio of consolidated indebtedness of the Borrower and its subsidiaries as of
the date of such financial statements to EBITDA of the Borrower and its
subsidiaries for the twelve-month period ended on such date (the “Leverage
Ratio”).    As used herein, the terms “Base Rate” and “reserve adjusted
Eurodollar Rate” will have meanings customary and appropriate for financings of
this type, and the basis for calculating accrued interest

 

Annex B-5



--------------------------------------------------------------------------------

   and the interest periods for loans bearing interest at the reserve adjusted
Eurodollar Rate will be customary and appropriate for financings of this type
subject to, with respect to the Tranche B Term Facility, a reserve adjusted
Eurodollar Rate “floor” of 1.00% and a Base Rate “floor” of 2.00%. In no event
shall the Base Rate be less than the sum of (i) the one-month reserve adjusted
Eurodollar Rate (after giving effect to any reserve adjusted Eurodollar Rate
“floor”) plus (ii) the difference between the applicable stated margin for
reserve adjusted Eurodollar Rate loans and the applicable stated margin for Base
Rate loans.    After the occurrence and during the continuance of an Event of
Default, interest on overdue amounts will accrue at a rate equal to the rate
then applicable thereto, or otherwise at a rate equal to the rate then
applicable to loans bearing interest at the rate determined by reference to the
Base Rate, in each case plus an additional two percentage points (2.00%) per
annum. Such interest will be payable on demand.

Interest Payments:

   Quarterly for loans bearing interest with reference to the Base Rate; except
as set forth below, on the last day of selected interest periods (which will be
one, two, three and six months) for loans bearing interest with reference to the
reserve adjusted Eurodollar Rate (and at the end of every three months, in the
case of interest periods of longer than three months); and upon prepayment
(solely with respect to interest accrued on such amounts prepaid), in each case
payable in arrears and computed on the basis of a 360-day year (365/366-day year
with respect to loans bearing interest with reference to the Base Rate).

Commitment Fees:

   Commitment fees equal to 0.50% per annum times the daily average undrawn
portion of the Revolving Facility of each Lender (other than any Defaulting
Lender) (reduced by the amount of Letters of Credit issued and outstanding) will
accrue from the Closing Date and will be payable quarterly in arrears; provided
that such commitment fee shall be subject to a step down to 0.375% based upon
compliance with a leverage test to be determined.

Letters of Credit Fees:

   A fee equal to (i) the applicable margin then in effect for loans bearing
interest at the reserve adjusted Eurodollar Rate made under the Revolving
Facility, times (ii) the average daily maximum aggregate amount available to be
drawn under all Letters of Credit, will be payable quarterly in arrears to the
Lenders under the Revolving Facility (other than any Defaulting Lender). In
addition, a fronting fee, to be agreed upon between the issuer of each Letter of
Credit and the Borrower, will be payable to such issuer, as well as certain
customary fees assessed thereby.

Voluntary Prepayments:

   The Senior Facilities may be prepaid in whole or in part, subject to the
“Call Premium” below, without premium or penalty; provided that loans bearing
interest with reference to the reserve adjusted Eurodollar Rate will be
prepayable only on the last day of the related interest

 

Annex B-6



--------------------------------------------------------------------------------

   period unless the Borrower pays any related breakage costs. Voluntary
prepayments of the Term Facilities will be applied to the Term Facilities and
scheduled amortization payments as directed by the Borrower.

Mandatory Prepayments:

   The following mandatory prepayments will be required (subject to certain
basket amounts to be negotiated in the definitive Loan Documents):   

1.        Asset Sales: Prepayments in an amount equal to 100% of the net cash
proceeds of the sale or other disposition of any property or assets of the
Borrower or its subsidiaries (subject to certain exceptions to be determined),
other than net cash proceeds of sales or other dispositions of inventory in the
ordinary course of business and net cash proceeds (not in excess of an amount to
be agreed upon in the aggregate) that are reinvested (or committed to be
reinvested, to the extent actually reinvested within six months of such
commitment) in other long-term assets useful in the business of the Borrower and
its subsidiaries within one year of receipt thereof.

  

2.        Insurance Proceeds: Prepayments in an amount equal to 100% of the net
cash proceeds of insurance paid on account of any loss of any property or assets
of the Borrower or its subsidiaries, other than net cash proceeds (not in excess
of an amount to be agreed upon in the aggregate) that are reinvested (or
committed to be reinvested, to the extent actually reinvested within six months
of such commitment) in other long-term assets useful in the business of the
Borrower and its subsidiaries (or used to replace damaged or destroyed assets)
within one year of receipt thereof.

  

3.        Equity Offerings: Prepayments in an amount equal to 50% (subject to
reductions to a lower percentage upon achievement of certain financial
performance measures to be determined) of the net cash proceeds received from
the issuance of equity securities of the Borrower or its subsidiaries (other
than issuances pursuant to employee stock plans); provided that no such
prepayment of the Senior Facilities will be required to the extent such net cash
proceeds are applied towards prepayment of the Bridge Loans or to the redemption
of the Convertible Notes.

  

4.        Incurrence of Indebtedness: Prepayments in an amount equal to 100% of
the net cash proceeds received from the incurrence of indebtedness by the
Borrower or its subsidiaries (other than indebtedness otherwise permitted under
the Loan Documents including, but not limited to, indebtedness raised to redeem
the Convertible Notes), payable no later than the first business day following
the date of receipt.

 

Annex B-7



--------------------------------------------------------------------------------

  

5.        Excess Cash Flow: Prepayments in an amount equal to 50% (subject to
reductions to a lower percentage upon achievement of certain financial
performance measures to be determined) of Excess Cash Flow payable within 90
days of each fiscal year-end, commencing with fiscal year-end 2013. Excess Cash
Flow will be defined in the applicable Loan Document and will include deductions
for amounts applied during, or to be applied within a period following, the
applicable fiscal year to redeem Convertible Notes, subject to terms and
conditions to be agreed.

   All mandatory prepayments will be made without penalty or premium (except for
breakage costs, if any) and will be applied, first, pro rata to the Term
Facilities (and, with respect to each Term Facility, applied to remaining
scheduled amortization payments of such Term Facility in the case of the first
eight payments, in direct order of maturity and thereafter, on a pro rata
basis); provided that, at the election of holders of loans under the Tranche B
Term Facility, the portion of proceeds otherwise allocable thereto may be
allocated to repay the loans under Tranche A Term Facility in full prior to
prepayment of the loans under the Tranche B Term Facility held by such holders;
and, second, to outstanding loans (without the permanent reduction of
commitments) under the Revolving Facility.

Call Premium:

   In the event that all or any portion of the Tranche B Term Facility is (i)
repaid, prepaid, refinanced or replaced or (ii) repriced or effectively
refinanced through any waiver, consent or amendment (in each case, in connection
with any waiver, consent or amendment to the Tranche B Term Facility directed
at, or the result of which would be, the lowering of the effective interest cost
or the weighted average yield of the Tranche B Term Facility or the incurrence
of any debt financing having an effective interest cost or weighted average
yield that is less than the effective interest cost or weighted average yield of
the Tranche B Term Facility (or portion thereof) so repaid, prepaid, refinanced,
replaced or repriced (a “Repricing Transaction”)) occurring on or prior to the
first anniversary of the Closing Date, such repayment, prepayment, refinancing,
replacement or repricing will be made at 101.0% of the principal amount so
repaid, prepaid, refinanced, replaced or repriced. If all or any portion of the
Tranche B Term Facility held by any Lender is repaid, prepaid, refinanced or
replaced pursuant to a “yank-a-bank” or similar provision in the Loan Documents
as a result of, or in connection with, such Lender not agreeing or otherwise
consenting to any waiver, consent or amendment referred to in clause (ii) above
(or otherwise in connection with a Repricing Transaction), such repayment,
prepayment, refinancing or replacement will be made at 101.0% of the principal
amount so repaid, prepaid, refinanced or replaced.

Security:

   The Senior Facilities, each Guarantee, any interest rate and/or currency
hedging obligations of the Borrower or any Guarantor owed to the Administrative
Agent, the Arranger, any Lender or any affiliate

 

Annex B-8



--------------------------------------------------------------------------------

   of the Administrative Agent, the Arranger or any Lender (the “Hedging
Obligations”) will be secured by first priority security interests in (i) all
assets, including without limitation, all personal, real and mixed property of
the Borrower and the Guarantors (except as otherwise agreed to by the Arranger)
and (ii) 100% of the capital stock of the Borrower and each domestic subsidiary
of the Borrower, 65% of the capital stock of each first tier foreign subsidiary
of the Borrower and all intercompany debt (collectively, the “Collateral”);
provided that the Loan Documents shall contain exceptions to be agreed,
including an exception for assets as to which the Administrative Agent and the
Borrower reasonably determine that the costs of obtaining security interests in
such assets or perfection thereof are excessive in relation to the benefit to
the Lenders of the security to be afforded thereby. All security arrangements
relating to the Senior Facilities and the Hedging Obligations will be in form
and substance satisfactory to the Administrative Agent and the Arranger and will
be perfected on the Closing Date (subject to the limitations on perfection set
forth in the second paragraph of Section 2 of the Commitment Letter).   
Notwithstanding the foregoing, (a) the Collateral shall not include: (i) any
fee-owned real property with a value of less than of $10 million and any
leasehold real property, (ii) motor vehicles and other assets subject to
certificates of title, (iii) any immaterial letter of credit rights and
commercial tort claims, (iv) pledges and security interests prohibited or
restricted by applicable law (including any requirement to obtain the consent of
any governmental authority or third party), (v) any foreign intellectual
property required to be perfected in a non-U.S. jurisdiction and (vi) margin
stock and equity interests in any person other than wholly-owned subsidiaries to
the extent not permitted by the terms of such person’s organizational or joint
venture documents. No actions in any non-U.S. jurisdiction or required by the
laws of any non-U.S. jurisdiction shall be required to be undertaken in order to
create any security interests in assets located, registered or titled outside of
the U.S. (including any foreign intellectual property) or to perfect any
security interests therein (it being understood that there shall be no security
agreements or pledge agreements governed by laws of any non-U.S. jurisdictions).
   The foregoing requirement is subject to and limited and qualified by the
second paragraph of Section 2 of the Commitment Letter.

Representations and Warranties:

   The credit agreement for the Senior Facilities will contain such customary
and appropriate representations and warranties by the Borrower (with respect to
the Borrower and its subsidiaries) as are usual and customary for financings of
this kind, limited to: due organization; requisite power and authority;
qualification; equity interests and ownership; due authorization, execution,
delivery and enforceability of the Loan Documents; creation, perfection and
priority of security interests (subject to the limitations on perfection set
forth in the second paragraph of Section 2 of the Commitment Letter); no
conflicts; governmental consents; historical and projected

 

Annex B-9



--------------------------------------------------------------------------------

   financial condition; no material adverse change; no restricted junior
payments; absence of material litigation; payment of taxes; title to properties;
environmental matters; no defaults under material agreements; Investment Company
Act and margin stock matters; ERISA and other employee matters; absence of
brokers or finders fees; solvency; compliance with laws; full disclosure;
Patriot Act, FCPA, laws applicable to sanctioned persons and other related
matters.

Covenants:

   The definitive Loan Documents for the Senior Facilities will contain such
financial, affirmative and negative covenants by the Borrower (with respect to
the Borrower and its subsidiaries) as are usual and customary for financings of
this kind, limited to:

- financial covenants:

   minimum interest coverage and maximum total net leverage ratio (to be defined
in the Loan Documents, and to be (x) set at levels (with a maximum of three step
downs during the term of the Senior Facilities) that represent a non-cumulative
cushion of at least 25% to EBITDA set forth in the Borrower’s business plan
delivered to the Arranger prior to the date of the Commitment Letter (or such
other business plan reasonably acceptable to the Arranger), (y) net of up to
$250 million of unrestricted cash and cash equivalents of the Borrower and its
subsidiaries and (z) tested from and after the second fiscal quarter of the
Borrower ended after the Closing Date).

- affirmative covenants:

   delivery of financial statements and other reports (including the
identification of information as suitable for distribution to Public Lenders or
non-Public Lenders); maintenance of existence; payment of taxes and claims;
maintenance of properties; maintenance of insurance; books and records;
inspections; lender meetings; compliance with laws; environmental matters;
additional collateral and guarantors; maintenance of corporate level and
facility level ratings; cash management and further assurances, including, in
each case, exceptions and baskets to be mutually agreed upon, and

- negative covenants:

   limitations with respect to other indebtedness; liens; negative pledges;
restricted junior payments (e.g., no dividends, distributions, buy-back
redemptions or certain payments on certain debt); restrictions on subsidiary
distributions; investments, mergers and acquisitions; sales of assets (including
subsidiary interests); sales and lease-backs; capital expenditures; transactions
with affiliates; conduct of business; amendments and waivers of organizational
documents, junior indebtedness and other material agreements; and changes to
fiscal year, including, in each case, exceptions and baskets to be mutually
agreed upon (including a basket for the cash settlement of puts in connection
with the Borrower’s senior convertible notes (the “Convertible Notes”) in 2013,
2016, and 2018). Events of Default:    The definitive Loan Documents for the
Senior Facilities will include such events of default (and, as appropriate,
grace periods) as are usual and customary for financings of this kind, limited
to: failure to make

 

Annex B-10



--------------------------------------------------------------------------------

   payments when due, defaults under other material agreements or instruments of
indebtedness, certain events under hedging agreements, noncompliance with
covenants, breaches of representations and warranties, bankruptcy, judgments in
excess of specified amounts, ERISA, impairment of security interests in
collateral, invalidity of guarantees, and “change of control” (to be defined in
the Loan Documents).

Conditions Precedent to Initial Borrowings:

   The several obligations of the Lenders to make, or cause one of their
respective affiliates to make, loans under the Senior Facilities will be subject
to the conditions precedent referred to in Section 2 of the Commitment Letter,
prior written notice of borrowing and the accuracy of the representations and
warranties set forth in the second paragraph of Section 2 of the Commitment
Letter in all material respects (except to the extent that such representation
or warranty is already qualified by “materiality,” “material adverse effect” or
similar language, in which case such representation and warranty shall be true
and correct in all respects).

Conditions to All Subsequent Borrowings:

   The conditions to all borrowings (other than the initial borrowings on the
Closing Date) will be customary and appropriate for financings of this type and
will include requirements relating to prior written notice of borrowing, the
accuracy of representations and warranties and, prior to and after giving effect
to the funding of the Facilities, the absence of any default or event of
default.

Assignments and Participations:

   The Lenders may assign all or, in an amount of not less than (x) $2.5 million
with respect to each of the Tranche A Term Facility and the Revolving Facility
and (y) $1.0 million with respect to the Tranche B Term Facility, any part of,
their respective shares of the Senior Facilities to their affiliates (other than
natural persons) or one or more banks, financial institutions or other entities
that are eligible assignees (to be defined in the Loan Documents and to exclude
Disqualified Lenders (as defined below)) which, in the case of assignments with
respect to the Senior Facilities (except in the case of assignments made to
Goldman Sachs or in connection with the primary syndication of the Senior
Facilities), are reasonably acceptable to the Administrative Agent and (except
during the existence of an Event of Default) the Borrower, each such consent not
to be unreasonably withheld or delayed. The Borrower’s consent shall be deemed
to have been given if the Borrower has not responded within five business days
of an assignment request. Upon such assignment, such affiliate, bank, financial
institution or entity will become a Lender for all purposes under the Loan
Documents; provided that assignments made to affiliates and other Lenders will
not be subject to the above described consent or minimum assignment amount
requirements. A $3,500 processing fee will be required in connection with any
such assignment, with exceptions to be agreed. The Lenders will also have the
right to sell participations without restriction, subject to customary
limitations on voting rights, in their respective shares of the Senior

 

Annex B-11



--------------------------------------------------------------------------------

   Facilities. As used herein, “Disqualified Lenders” means excluded
institutions or lenders, in each case, designated by Company to the Arranger in
writing prior to the date hereof.    In addition, the Loan Documents shall
provide that loans under the Tranche B Term Facility (but not loans under the
Revolving Facility) may be purchased by Borrower through “Dutch” auctions in
which all Lenders under the Tranche B Term Facility are invited to participate
on a pro rata basis in accordance with customary procedures to be agreed,
subject to customary terms and conditions including without limitation: (a) any
such loans acquired by Borrower shall be retired and cancelled promptly upon
acquisition thereof, (b) Borrower must provide a customary representation and
warranty to the effect that it is not in possession of any information that has
not been disclosed to the auction manager, the Administrative Agent and
non-Public Lenders and that may be material to a Lender’s decision to
participate in an auction or an assignment, (c) loans may not be purchased with
the proceeds of loans under the Revolving Facility, (d) no default or event of
default shall exist or result therefrom and (e) any such loans acquired by
Borrower shall not be deemed a repayment of loans for purposes of calculating
excess cash flow.

Requisite Lenders:

   Amendments and waivers will require the approval of Lenders (other than
“Defaulting Lenders”) holding more than 50% of total commitments or exposure
under the Senior Facilities (“Requisite Lenders”), provided that, in addition to
the approval of Requisite Lenders, (x) any amendment that would
disproportionately affect the obligation of the Borrower to make payment of the
loans under the Revolving Facility or the Term Facilities will not be effective
without the approval of holders of more than 50% of such class of loans and (y)
the consent of each Lender directly and adversely affected thereby will be
required with respect to matters relating to (a) increases in the commitment of
such Lender, (b) reductions of principal, interest, fees or premium, (c)
extensions of final maturity or the due date of any amortization, interest, fee
or premium payment, (d) the release of all or substantially all of the
collateral or any guarantor (except as otherwise contemplate by the Loan
Documents) and (e) the definition of Requisite Lenders.    On or before the
final maturity date of each of the Senior Facilities, the Borrower shall have
the right to extend the maturity date of all or a portion of the Senior
Facilities with only the consent of the Lenders whose loans or commitments are
being extended, and otherwise on terms and conditions to be mutually agreed by
the Arranger and the Borrower; it being understood that any such extension will
be subject to a “most favored nation” provision on terms to be mutually agreed
by the Arranger and the Borrower and that each Lender under the tranche the
maturity date of which is being extended shall have the opportunity to
participate in such extension on the same terms and conditions as each other
Lender under such tranche.

 

Annex B-12



--------------------------------------------------------------------------------

   In addition, on or before the final maturity date of each of the Senior
Facilities, the Borrower shall have the right to amend (or amend and restate) of
the Loan Documents to (a) add one or more additional or replacement credit
facilities thereto and changes related thereto and (b) to provide for term loans
replacing all or a portion of the Term Facilities, subject to customary
limitations, with the consent of the Administrative Agent, the Borrower and the
Lenders providing such replacement term loans and, in connection with any of the
foregoing, the right of the Borrower to prepay the outstanding loans, terminate
the commitments or require the applicable Lenders to assign their Term Loans to
the providers of any replacement credit facility or loans.

Yield Protection:

   The Senior Facilities will contain customary provisions (a) protecting the
Lenders against increased costs or loss of yield resulting from changes in
reserve, capital adequacy and capital requirements (or their interpretation),
illegality, unavailability and other requirements of law and from the imposition
of or changes in certain withholding or other taxes and (b) indemnifying the
Lenders for “breakage costs” incurred in connection with, among other things,
any prepayment of a Eurodollar Rate loan on a day other than the last day of an
interest period with respect thereto. For all purposes of the Loan Documents,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines and directives promulgated thereunder and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case, pursuant to Basel III, shall be deemed introduced or adopted after
the date of the Loan Documents. The Senior Facilities will provide that all
payments are to be made free and clear of any taxes (other than franchise taxes
and taxes on overall net income), imposts, assessments, withholdings or other
deductions whatsoever. Lenders will furnish to the Administrative Agent
appropriate certificates or other evidence of exemption from U.S. federal tax
withholding (with customary exceptions for FATCA).

Indemnity:

   The Senior Facilities will provide customary and appropriate provisions
relating to indemnity and related matters in a form reasonably satisfactory to
the Arranger, the Administrative Agent and the Lenders.

Governing Law and Jurisdiction:

   The Senior Facilities will provide that the Borrower will submit to the
exclusive jurisdiction and venue of the federal and state courts of the State of
New York (except to the extent the Collateral Agent (to be defined in the Loan
Documents) requires submission to any other jurisdiction in connection with the
exercise of any rights under any security document or the enforcement of any
judgment) and will waive any right to trial by jury. New York law will govern
the Loan Documents, except with respect to certain security documents where
applicable local law is necessary for enforceability or perfection.

 

Annex B-13



--------------------------------------------------------------------------------

Counsel to the Arranger and Administrative Agent:

   Davis Polk and Wardwell LLP

The foregoing is intended to summarize certain basic terms of the Senior
Facilities. It is not intended to be a definitive list of all of the
requirements of the Lenders in connection with the Senior Facilities.

 

Annex B-14



--------------------------------------------------------------------------------

ANNEX C

Project Genoa

Summary of the Bridge Loans

This Summary outlines certain terms of the Bridge Loans referred to in the
Commitment Letter, of which this Annex C is a part. Certain capitalized terms
used herein are defined in the Commitment Letter.

 

Borrower:    Hologic, Inc. (the “Borrower”).

Guarantors:

   Each of the Guarantors under the Senior Facilities (collectively, the
“Guarantors”) will guarantee (the “Guarantee”) all obligations under the Bridge
Loans. The Bridge Loans and the Guarantee will rank pari passu in right of
payment with the Senior Facilities and all other senior indebtedness and
guarantees of such indebtedness of the Borrower and the Guarantors (including,
without limitation, the Acquired Business), if any.

Sole Lead Arranger, Sole Bookrunner and Sole Syndication Agent:

   Goldman Sachs Lending Partners LLC (“Goldman Sachs”, in its capacities as
Sole Lead Arranger, Sole Bookrunner and Sole Syndication Agent, the “Arranger”).

Administrative Agent:

   Goldman Sachs (in its capacity as Administrative Agent, the “Bridge
Administrative Agent”).

Lenders:

   Goldman Sachs and/or other financial institutions selected by Goldman Sachs
(each, a “Lender” and, collectively, the “Lenders”).

Amounts of Bridge Loans:

   $500 million in aggregate principal amount of senior increasing rate loans,
less the amount of gross proceeds from any sale of Notes (or other Permanent
Debt) received on or prior to the Closing Date (the “Bridge Loans”).

Closing Date:

   The date on which borrowings under the Senior Facilities are made (the
“Closing Date”).

Ranking:

   The Bridge Loans, the Guarantee and all obligations with respect thereto will
be unsecured and rank pari passu in right of payment with all obligations of the
Borrower under the Senior Facilities.

Security:

   Not applicable.

Maturity:

   The Bridge Loans will mature on the 7-year anniversary of the Closing Date.
At any time and from time to time, on or after the first anniversary of the
Closing Date, upon reasonable prior written notice and in a minimum principal
amount of at least $50 million in the aggregate principal amount of Exchange
Notes, the Bridge Loans may be exchanged (each such exchange, an “Exchange”), in
whole or in part, at the option of the applicable Lender, for Senior Exchange
Notes (the “Exchange Notes”), in a principal amount equal to the principal

 

Annex C-1



--------------------------------------------------------------------------------

   amount of the Bridge Loans so exchanged and having the same maturity date as
the Bridge Loans so exchanged. Each Exchange shall be made pursuant to surrender
and issuance arrangements to be set forth in the definitive documents for the
Bridge Loans and each holder of Bridge Loans requesting such an exchange shall
be required to make customary representations and warranties in connection
therewith, all in form and substance, reasonably satisfactory to the Arranger,
the Bridge Administrative Agent and Borrower.    The Exchange Notes will be
issued pursuant to an indenture (the “Indenture”) that will have the terms set
forth on Exhibit 1 to this Annex C.

Interest Rate:

   Until the earlier of (i) the first anniversary of the Closing Date and
(ii) the occurrence of a Demand Failure Event (as defined in the Fee Letter)
(such earlier date, the “Conversion Date”), the Bridge Loans will bear interest
at a floating rate, reset quarterly, as follows: (i) for the first three-month
period commencing on the Closing Date, the Bridge Loans will bear interest at a
rate per annum equal to the reserve adjusted Eurodollar Rate, plus the margin
per annum set forth in the table below opposite the applicable Rating Level as
of the Closing Date (collectively, the “LIBOR Rate”), and (ii) thereafter,
interest on the Bridge Loans will be payable at a floating per annum rate reset
at the beginning of each subsequent three-month period, equal to the LIBOR Rate
as of such reset date plus the Spread. The “Spread” will initially be 50 basis
points (commencing three months after the Closing Date) and will increase by an
additional 50 basis points every three months thereafter. Notwithstanding the
foregoing, at no time will the per annum interest rate on the Bridge Loans
exceed the Total Cap then in effect, as defined in the Fee Letter (plus default
interest, if any).

 

    Rating Level    Margin    

Level I

     5.75 %   

Level II

     6.00 %   

Level III

     6.25 % 

 

   From and after the Conversion Date, the Bridge Loans will bear interest at a
fixed rate equal to the Total Cap (plus default interest, if any).    Prior to
the Conversion Date, interest will be payable at the end of each interest
period. Accrued Interest shall also be payable in arrears on the Conversion Date
and on the date of any prepayment of the Bridge Loans. From and after the
Conversion Date, interest will be payable quarterly in arrears and on the date
of any prepayment of the Bridge Loans.

 

Annex C-2



--------------------------------------------------------------------------------

   As used herein, the term “reserve adjusted Eurodollar Rate” will have the
meaning customary and appropriate for financings of this type, and the basis for
calculating accrued interest and the interest periods for loans bearing interest
at the reserve adjusted Eurodollar Rate will be customary and appropriate for
financings of this type subject to a reserve adjusted Eurodollar Rate “floor” of
1.25%.    After the occurrence and during the continuance of an Event of
Default, interest on overdue amounts will accrue at a rate equal to the
applicable rate set forth above, plus an additional two percentage points
(2.00%) per annum and will be payable on demand.

Mandatory Prepayment:

   Prior to the Conversion Date, the net proceeds to the Borrower or any
subsidiary of the Borrower (including, without limitation, the Acquired
Business) from (a) any direct or indirect public offering or private placement
of any debt or equity securities (other than issuances pursuant to employee
stock plans), (b) any future bank borrowings other than under the Senior
Facilities as in effect on the Closing Date and (c) any future asset sales or
receipt of insurance proceeds (subject to certain ordinary course exceptions)
will be used to repay the Bridge Loans subject, in the case of clauses (b) and
(c) only, to the required prior repayment of any amount then outstanding under
the Senior Facilities, in each case, at 100% of the principal amount of the
Bridge Loans prepaid plus accrued interest to the date of prepayment; provided
that in the case of an issuance of Permanent Debt (with such proceeds being
applied to repay the Bridge Loans prior to the repayment of loans outstanding
under the Senior Facilities) to any Lender (or any of its affiliates) or any
person to whom a Lender participated an interest in the Bridge Loans (or any of
such participant’s affiliates) (such Lenders, participants and affiliates,
“Specified Bridge Parties”), the net cash proceeds received by the Company and
its affiliates in respect of such Permanent Debt acquired by such Specified
Bridge Parties may, at the option of such Specified Bridge Party, be applied
first to prepay the Bridge Loans of such Specified Bridge Party prior to being
applied to prepay the Bridge Loans held by other Lenders on a pro rata basis.   
From and after the Conversion Date, the mandatory prepayment provisions in the
definitive documentation governing the Bridge Loans (the “Bridge Loan
Agreement”) will be automatically amended to require that the Borrower prepay
the outstanding Bridge Loans, on a pro rata basis, at par plus accrued interest
to the date of prepayment with the proceeds of any future asset sales (subject
to any required prepayments of the Senior Facilities with such proceeds, certain
ordinary course exceptions and customary reinvestment rights within 365 days);
provided that, each holder of Bridge Loans may elect to reject its pro rata
share of such prepayment such holder is otherwise entitled to receive pursuant
to this paragraph.

 

Annex C-3



--------------------------------------------------------------------------------

   Nothing in these mandatory prepayment provisions will restrict or prevent any
holder of Bridge Loans from exchanging Bridge Loans for Exchange Notes on or
after the first anniversary of the Closing Date.

Change of Control:

   Upon the occurrence of a Change of Control (to be defined in the Bridge Loan
Agreement), the Borrower will be required to repay all obligations under the
Senior Facilities (or obtain any required consent of the lenders under the
Senior Facilities to make such prepayment of the Bridge Loans) and deposit in
escrow an amount necessary to prepay in full all outstanding Bridge Loans, which
amount shall be prepaid 30 days after the Change of Control, at par plus accrued
interest to the date of prepayment, plus with respect to any Bridge Loans so
prepaid on or after the Conversion Date, a 1.00% prepayment premium.

Voluntary Prepayment:

   Prior to the Conversion Date, Bridge Loans may be prepaid, in whole or in
part, at the option of the Borrower, at any time (except as provided below)
without premium or penalty, upon five business days’ written notice, such
prepayment to be made at par plus accrued interest.    From and after the
Conversion Date, Bridge Loans may be prepaid, in whole or in part, at the option
of the Borrower, at any time (except as provided below) upon 30 days prior
written notice at par plus accrued interest to the date of repayment plus the
Applicable Premium. The “Applicable Premium” will be (i) a make-whole premium
based on the applicable treasury rate plus 50 basis points during the first
three years following the Closing Date and (ii) 75% of the interest rate on the
Bridge Loans in year four following the Closing Date declining ratably on each
subsequent anniversary of the Closing Date to zero one year prior to the
maturity of the Bridge Loans (it being understood and agreed that, for the
avoidance of doubt, the Applicable Premium will not be payable in connection
with an Exchange).    The Borrower may not make any optional prepayment of
Bridge Loans (i) during the period commencing on the date of a Permanent Debt
Notice (as defined in the Fee Letter) and ending upon the earliest of (x) the
consummation of an issuance or incurrence of Permanent Debt in accordance with
such Permanent Debt Notice, (y) the withdrawal or termination of such Permanent
Debt Notice and (z) the first business day following the Conversion Date or
(ii) to the extent that the holder thereof has given notice to the Borrower of
its intent to elect to exchange Bridge Loans for Exchange Notes during the
period commencing on the delivery of the related notice and ending upon the
withdrawal of such notice or the consummation of the exchange of such holder’s
Bridge Loans for Exchange Notes.

Representations and Warranties:

   The Bridge Loan Agreement will contain customary and appropriate
representations and warranties by the Borrower (with respect to the Borrower and
its subsidiaries), based on the Tranche B Term Facility’s representations and
warranties.

 

Annex C-4



--------------------------------------------------------------------------------

Covenants:    The Bridge Loan Agreement will contain customary and appropriate
covenants by the Borrower (with respect to the Borrower and its subsidiaries),
based on the Tranche B Term Facility’s covenants but more restrictive in certain
respects prior to the Conversion Date, and with such changes as are appropriate
in connection with the Bridge Loans and including, without limitation, a
covenant to comply with Section 3 of the Commitment Letter, the Fee Letter and
the engagement letter of even date herewith between the Company and the
financial institution or financial institutions party thereto (collectively, the
“Financial Institution”) (the “Engagement Letter”), and to use commercially
reasonable efforts to refinance the Bridge Loans as promptly as practicable
following the Closing Date. The Bridge Loan Agreement shall not contain any
financial (maintenance) covenants.

Events of Default:

   Prior to the Conversion Date, the Bridge Loan Agreement will include
customary and appropriate events of default (and, as appropriate, grace periods)
based on the Tranche B Term Facility’s events of default (other than with
respect to Change of Control), including an event of default for failure to
comply with Section 3 of the Commitment Letter, the Fee Letter and the
Engagement Letter and defaults under other debt (including the Senior
Facilities). From and after the Conversion Date, the events of default in the
Bridge Loan Agreement will be limited to failure to pay principal or interest,
defaults under other debt agreements that result in the acceleration of other
indebtedness prior to its stated maturity, inaccuracy of representatives and
warranties noncompliance with covenants in the Bridge Loan Agreement, judgments
in excess of certain specified amounts, invalidity of guarantees, failure to
comply with Section 3 of the Commitment Letter, the Fee Letter or the Engagement
Letter and certain bankruptcy and related events, in each case subject to
materiality thresholds and grace periods where customary and appropriate.

Conditions Precedent to Borrowing:

   The several obligations of the Lenders to make, or cause one of their
respective affiliates to make, the Bridge Loans will be subject to the
conditions precedent referred to in Section 2 of the Commitment Letter, prior
written notice of borrowing and the accuracy of the representations and
warranties set forth in the second paragraph of Section 2 of the Commitment
Letter in all material respects (except to the extent that such representation
or warranty is already qualified by “materiality,” “material adverse effect” or
similar language, in which case such representation and warranty shall be true
and correct in all respects).

Assignments and Participations:

   Each of the Lenders may assign all or (subject to minimum assignment amount
requirements) any part of its Bridge Loans to its affiliates (other than natural
persons) or one or more banks, financial institutions or other entities that are
“Eligible Assignees,” as defined in the Bridge Loan Agreement, that (except in
the case of assignments made to Goldman Sachs) are reasonably acceptable to the
Bridge

 

Annex C-5



--------------------------------------------------------------------------------

   Administrative Agent, such consent not to be unreasonably withheld or
delayed; provided that, prior to the Conversion Date, the consent of the
Borrower shall be required with respect to any assignment if, subsequent
thereto, Goldman Sachs and the Additional Agents with respect to the Bridge
Loans (and each of their subsidiaries) would hold, in the aggregate, less than
50.1% of the Bridge Loans.    Upon such assignment, such Eligible Assignee will
become a Lender for all purposes under the Bridge Loan Agreement; provided that
assignments made to affiliates and other Lenders will not be subject to the
above described consent or any minimum assignment amount requirements. A $3,500
processing fee will be required in connection with any such assignment (except
in the case of assignments made by or to Goldman Sachs). The Lenders will also
have the right to sell participations, without restriction, subject to customary
limitations on voting rights, in their respective Bridge Loans.

Requisite Lenders:

   Amendments and waivers will require the approval of Lenders holding more than
50% of the Bridge Loans then outstanding (“Requisite Lenders”), provided that,
in addition to the approval of Requisite Lenders, no amendment may (i) extend
the maturity of any Bridge Loan or change the time of payment of interest on any
Bridge Loan, (ii) reduce the rate of interest or the principal amount of any
Bridge Loan, (iii) alter the prepayment provisions of any Bridge Loan or
(iv) reduce the percentage of holders necessary to modify or change the Bridge
Loans, in each case without the consent of each Lender affected thereby.

Yield Protection:

   Same as Senior Facilities.

Indemnities:

   Same as Senior Facilities.

Governing Law and Jurisdiction:

   The Bridge Loan Agreement will provide that the Borrower will submit to the
exclusive jurisdiction and venue of the federal and state courts of the State of
New York and will waive any right to trial by jury. New York law will govern the
Loan Documents.

Counsel to the Arranger and Administrative Agent:

   Davis Polk and Wardwell LLP.

The foregoing is intended to summarize certain basic terms of the Bridge Loans.
It is not intended to be a definitive list of all of the requirements of the
Lenders in connection with the Bridge Loans.

 

Annex C-6



--------------------------------------------------------------------------------

EXHIBIT 1 TO ANNEX C

Project Genoa

Summary of Exchange Notes

This Summary of Exchange Notes outlines certain terms of the Exchange Notes
referred to in Annex C to the Commitment Letter, of which this Exhibit 1 is a
part. Capitalized terms used herein have the meanings assigned to them in
Annex C to the Commitment Letter.

Exchange Notes

At any time on or after the first anniversary of the Closing Date, upon five or
more business days prior notice, Bridge Loans may, at the option of a Lender, be
exchanged for a principal amount of Exchange Notes equal to 100% of the
aggregate principal amount of the Bridge Loans so exchanged. At a Lender’s
option, Exchange Notes will be issued directly to its broker-dealer affiliate or
other third party designated by it, upon surrender by the Lender to the Borrower
of an equal principal amount of Bridge Loans. No Exchange Notes will be issued
until the Borrower receives requests to issue at least $50 million in aggregate
principal amount of Exchange Notes. The Borrower will issue Exchange Notes under
an indenture (the “Indenture”) that complies with the Trust Indenture Act of
1939, as amended. The Borrower will appoint a trustee reasonably acceptable to
the Lenders. The Indenture will be fully executed and delivered on the Closing
Date and the Exchange Notes will be fully executed and deposited into escrow on
the Closing Date.

 

Final Maturity:    Same as Bridge Loans.

Security:

   Not applicable

Interest Rate:

   Each Exchange Note will bear interest at a fixed rate equal to the Total Cap
then in effect (plus default interest, if any). Interest will be payable
semiannually in arrears.    After the occurrence and during the continuance of
any Event of Default, interest on overdue amounts will accrue at the applicable
rate plus two percentage points (2.00%) per annum.

Optional Redemption:

   Until the third anniversary of the Closing Date, each Exchange Note will only
be callable at par plus accrued interest to the date of repayment plus the
Applicable Premium. The “Applicable Premium” will be (i) a make-whole premium
based on the applicable treasury rate plus 50 basis points during the first
three years following the Closing Date and (ii) 75% of the interest rate on the
Exchange Notes in year four following the Closing Date declining ratably on each
subsequent anniversary of the Closing Date to zero one year prior to the
maturity of the Exchange Notes.    In addition, prior to the third anniversary
of the Closing Date, up to 35% of the original principal amount of the Exchange
Notes may be redeemed from the proceeds of a qualifying equity offering by the
Borrower at a redemption price equal to par plus the coupon and accrued
interest.

 

Annex C-7



--------------------------------------------------------------------------------

Defeasance Provisions of Exchange Notes:

   Customary.

Modification:

   Customary.

Change of Control:

   Customary at 101%.

Registration Rights:

   The Borrower will file within 90 days after the first anniversary of the
Closing Date and will use its best efforts to cause to become effective as soon
thereafter as practicable, a shelf registration statement with respect to the
Exchange Notes (a “Shelf Registration Statement”). If a Shelf Registration
Statement is filed, the Borrower will keep such registration statement effective
and available (subject to customary exceptions); provided that after a Shelf
Registration Statement has been declared effective, the Borrower will be
permitted to permit its effectiveness to lapse if it is no longer needed to
permit unrestricted resales of all of the Exchange Notes. If within 180 days
after the first anniversary of the Closing Date (the “Effectiveness Deadline”) a
Shelf Registration Statement for the Exchange Notes has not been declared
effective, then the Borrower will pay liquidated damages in the form of
increased interest of 25 basis points per annum on the principal amount of
Exchange Notes and Bridge Loans outstanding to holders of such Exchange Notes
and Bridge Loans from and including the Effectiveness Deadline to but excluding
the effective date of such Shelf Registration Statement. On the 90th day after
the Effectiveness Deadline, the liquidated damages will increase by 25 basis
points per annum, and on each 90-day anniversary of the Effectiveness Deadline
thereafter, will increase by 25 basis points per annum, to a maximum increase in
interest of 100 basis points per annum. The Borrower will also pay such special
interest for any period of time (subject to customary exceptions) following the
effectiveness of a Shelf Registration Statement that such Shelf Registration
Statement is not available for sales thereunder. All accrued special interest
will be paid on each semiannual interest payment date. Any registration rights
agreement and related documents shall be on customary terms to be mutually
agreed.

Covenants:

   The indenture relating to the Exchange Notes will include covenants similar
to those contained in an indenture governing publicly traded high yield debt
securities. The Exchange Notes shall not contain any financial (maintenance)
covenants.

Events of Default:

   The indenture relating to the Exchange Notes will provide for Events of
Default similar to those contained in an indenture governing publicly traded
high yield debt securities.

The foregoing is intended to summarize certain basic terms of the Exchange
Notes. It is not intended to be a definitive list of all of the requirements of
the Lenders in connection with the Exchange Notes.

 

Annex C-8



--------------------------------------------------------------------------------

ANNEX D

Project Genoa

Summary of Conditions Precedent to the Facilities

This Summary of Conditions Precedent outlines certain of the conditions
precedent to the Facilities referred to in the Commitment Letter, of which this
Annex D is a part. Certain capitalized terms used herein are defined in the
Commitment Letter.

 

A. CONDITIONS PRECEDENT TO THE FACILITIES

 

1. Concurrent Transactions: The terms of the definitive documentation for the
Acquisition (including the exhibits, schedules and all related documents, the
“Acquisition Agreement”) will be reasonably satisfactory to the Arranger (it
being agreed that the executed Acquisition Agreement dated April 29, 2012
provided to the Arranger on the date hereof is reasonably satisfactory to the
Arranger) and the Acquisition shall have been consummated pursuant to the
Acquisition Agreement, in each case without giving effect to any modifications,
consents, amendments or waivers thereto that are materially adverse to the
Lenders and the Arranger, unless consented to by the Arranger (it being
understood that a reduction of the purchase price in respect of the Acquisition
will be deemed to be materially adverse to the Lenders and the Arranger (other
than to the extent any such reduction is less than 10% of the purchase price as
of the date hereof and the commitments in respect of the Tranche A Term
Facility, the Tranche B Term Facility or the Bridge Loans are reduced dollar for
dollar by the amount of such reduction (such reduction to be allocated to the
Facilities at the discretion of the Arranger))). The terms of any Notes issued
on or prior to the Closing Date and the agreements related to such Notes will be
reasonably satisfactory to the Arranger. Concurrently with the consummation of
the Acquisition, the existing revolving credit facility of the Acquired Business
(including any replacement, renewal, extension, refinancing or refunding
thereof) shall have been repaid or repurchased in full, all commitments relating
thereto shall have been terminated, and all liens or security interests related
thereto shall have been terminated or released. After giving effect to the
Transactions, the Company and its subsidiaries shall have outstanding no
indebtedness or preferred stock other than (a) the loans and other extensions of
credit under the Senior Facilities, (b) the Notes or the Bridge Loans, (c) the
Convertible Notes, (d) capitalized leases, (e) additional indebtedness of the
Company and its subsidiaries in an aggregate amount not to exceed $25 million,
(f) indebtedness permitted by the Acquisition Agreement as in effect on the date
hereof and without giving effect to any amendments thereunder and (g) such other
indebtedness to be mutually agreed upon.

 

2. Financial Statements. The Arranger shall have received (i) audited financial
statements of the Company and the Acquired Business for each of the three fiscal
years ending at least 60 days prior to the Closing Date; (ii) unaudited
financial statements of the Company and the Acquired Business for each fiscal
quarter of the Company and the Acquired Business ended for each subsequent
fiscal quarter at least 45 days prior to the Closing Date; and (iii) customary
pro forma financial statements, in each case, to the extent required (or in the
case of the Acquired Business, customary) in connection with a registered
offering, and meeting the requirements of Regulation S-X for Form S-1
registration statements.

 

3.

No Other Material Transactions. From the date hereof through the Closing Date,
neither the Company nor any of its subsidiaries shall have consummated any
merger (other than any merger between a domestic subsidiary of the Company into
another domestic subsidiary of the Company or a subsidiary of Company into the
Company), acquisition or disposition (other than any

 

1



--------------------------------------------------------------------------------

  disposition effected to satisfy one or more of the conditions precedent set
forth in the Acquisition Agreement) or paid any dividend (other than any
dividends made from a subsidiary of Company to another subsidiary of Company or
made by a subsidiary of Company to Company) or effected any share buybacks (or
entered into an agreement to consummate the foregoing) (each a “Specified
Transaction”) other than the Acquisition and the other Transactions, except any
such Specified Transactions (x) in the ordinary course of business, (y) that are
not in the ordinary course of business and involve, in the aggregate across all
such Specified Transactions, no more than $100 million of consideration or
payments, as applicable, or (z) consented to by the Arranger (such consent not
to be unreasonably withheld or delayed).

 

4. Performance of Obligations. All costs, fees, expenses (including, without
limitation, legal fees and expenses, title premiums, survey charges and
recording taxes and fees) and other compensation contemplated by the Commitment
Letter and the Fee Letter payable to the Arranger, the Administrative Agent or
the Lenders shall have been paid to the extent due.

 

5. Customary Closing Documents. The Arranger shall be reasonably satisfied that
the Company has complied with the following customary closing conditions:
(i) the delivery of customary legal opinions, corporate records and documents
from public officials, lien searches and customary officer’s certificates;
(ii) evidence of authority; (iii) perfection of liens, pledges, and mortgages on
the collateral securing the Senior Facilities (subject to the second paragraph
of Section 2 of the Commitment Letter); (iv) evidence of insurance and
(v) delivery of a solvency certificate from the chief financial officer of the
Borrower in form and substance, and with supporting documentation, reasonably
satisfactory to the Arranger, certifying that the Borrower and its subsidiaries
are, on a consolidated basis, solvent. The Arranger will have received at least
3 days prior to the Closing Date all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the Patriot Act, to
the extent requested by the Arranger in writing at least 10 days prior to the
Closing Date.

 

6.

Prior Marketing of Notes. The Arranger (a) shall have received at least 20
consecutive business days prior to the Closing Date (i) a preliminary prospectus
or preliminary offering memorandum or preliminary private placement memorandum
(an “Offering Document”) suitable for use in a customary “high-yield road show”,
which contains all customary information (including all audited financial
statements, all unaudited financial statements (which shall have been reviewed
as provided in the procedures specified by the Public Company Accounting
Oversight Board in AU 722) and all appropriate pro forma financial statements
prepared in accordance with generally accepted accounting principles in the
United States and prepared in accordance with Regulation S-X under the
Securities Act of 1933, as amended), and all other data that the Securities and
Exchange Commission would require in a registered offering of the Notes or are
customarily included in Offering Documents of such type, all of which shall be
in a form that will enable the independent registered public accountants of the
Company and the Acquired Business to render a customary comfort letter
(including “negative assurance” comfort that is customary in the context of a
transaction where the most recent financial statements are not more than 135
days old), (ii) a draft of such customary comfort letter from the independent
accountants for the Company and the Acquired Business (and any other accountant
to the extent financial statements audited or reviewed by such accountants are
or would be included in any Offering Document) which such independent
accountants are prepared to issue upon the completion of customary procedures
and (iii) a draft of a customary “10b-5” disclosure letter from counsel to the
Company, which such counsel would be prepared to issue on the date of delivery
thereof if the Notes were being issued as of such date, subject to satisfactory
completion of customary bring-down due diligence and completion of the terms of
the Notes and the receipt of other information that would be necessary

 

2



--------------------------------------------------------------------------------

  in such counsel’s reasonable judgment, (b) shall be afforded a period of 20
consecutive business days following the delivery of the Offering Document and
satisfaction of the conditions precedent to the Acquisition set forth in the
Acquisition Agreement (in effect on the date hereof and without giving effect to
any amendments thereunder, other than as consented to by Arranger (such consent
not to be unreasonably withheld or delayed) and ending on the Closing Date to
place the Notes with qualified purchasers thereof, during which time all such
conditions precedent shall remain satisfied and (c) shall have received (i) such
customary comfort letter from such accountants and (ii) such customary “10b-5”
disclosure letter from counsel to the Company; provided that the period referred
to in (a) and (b) above shall (i) either conclude prior to June 29, 2012 or
commence after July 9, 2012, (ii) either conclude prior to August 17, 2012 or
commence after September 4, 2012, (iii) either conclude prior to December 15,
2012 or commence after January 1, 2013 and (iv) exclude November 21, 2012
through and including November 23, 2012.

 

7. Confidential Information Memorandum. The Arranger shall have received at
least 20 consecutive business days immediately prior to the Closing Date a
complete, customary Confidential Information Memorandum relating to the
Facilities, including authorizations letters to Goldman Sachs authorizing the
distribution of the Confidential Information Memorandum to prospective Lenders
and containing a customary “10b-5” representation; provided that such period
shall (i) either conclude prior to June 29, 2012 or commence after July 9, 2012,
(ii) either conclude prior to August 17, 2012 or commence after September 4,
2012, (iii) either conclude prior to December 15, 2012 or commence after
January 1, 2013 and (iv) exclude November 21, 2012 through and including
November 23, 2012.

 

3